370 U.S. 158 (1962)
JEFFERSON LAKE SULPHUR CO.
v.
NEW JERSEY.
No. 861.
Supreme Court of United States.
Decided June 4, 1962.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Eberhard P. Deutsch, Rene H. Himel, Jr. and Arthur C. Dwyer for appellant.
Arthur J. Sills, Attorney General of New Jersey, Theodore I. Botter, First Assistant Attorney General, and Charles J. Kehoe, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.